Citation Nr: 0739492	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars 
of the right and left buttocks.

2.  Entitlement to an initial compensable rating for scar of 
the left leg.

3.  Entitlement to an initial compensable rating for scar of 
the left forearm. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
granted service connection for the above conditions and 
assigned noncompensable disability evaluations, effective 
July 24, 2004.  In a subsequent August 2006 rating decision, 
an increased disability evaluation of 10 percent was assigned 
for the veteran's scars of the left and right buttocks, also 
effective July 24, 2004.  As a veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation and a claim remains in controversy where less than 
the maximum available benefit is awarded, the veteran's 
appeal with respect to his scars of the left and right 
buttocks has not been satisfied.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim remains before the Board.

In October 2007, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Detroit RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's scars of the left and right buttocks are 
manifested by soreness with no ulceration, instability, or 
limitation of motion; injury to the muscle most nearly 
approximates slight than moderate.

2.  The veteran's scar of the left leg is manifested by 
limitation of motion of the knee greater than 45 degrees; 
there is no pain, tenderness, ulceration, or instability of 
the scar and injury to the muscle most nearly approximates 
slight than moderate.

3.  The veteran's scar of the left forearm is not manifested 
by pain, tenderness, ulceration, instability, or limitation 
of motion; injury to the muscle most nearly approximates 
slight than moderate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for scars of the right and left buttocks have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic Codes 
5317, 7802-7805 (2007).

2.  The schedular criteria for a compensable rating for a 
scar of the left leg have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic Codes 
5310, 7802-7805.

3.  The schedular criteria for a compensable rating for a 
scar of the left forearm have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic 
Codes 5305-5309, 7802-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2006, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claim for entitlement 
to increased ratings for his service-connected scars.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of all the elements of the Dingess 
notice by the March 2006 letter.  While he did not receive 
information regarding the effective date or disability rating 
elements of his claims until March 2006, since the claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Similarly, although 
complete VCAA notice was not provided until March 2006 after 
the initial adjudication of the claims, this deficiency was 
remedied by the readjudication of the claim in November 2006, 
after the proper notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in June 2005 
for his service-connected scars.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Factual Background

The record reflects that the veteran sustained multiple 
shrapnel wounds to his buttocks and left leg from an enemy 
land mine while serving in Korea in May 1952.  
Contemporaneous X-rays showed small pieces of missile in the 
wrist, buttock, and right leg, but no fractures.  The day 
following the injury, his general condition was good with 
small wound of his left hand, arm, buttocks, and left leg.  
The wounds were debrided.  Subsequent treatment records dated 
4 days after his injury describe three 1 inch debrided wounds 
of the buttocks; two 4 inch debrided wounds of the left 
thigh; and multiple small puncture wounds of the left arm and 
leg.  At that time, all of the scars were in satisfactory 
condition.  

However, in June 1952 it was noted that the veteran's buttock 
wounds were exuding considerable purulent material and he was 
started on daily tub soaks to clean up the site for closure.  
Six days later his wounds of the buttock and medial right 
thigh were closed.  The wound of the popliteal space could 
not be closed and would require a graft.  A later treatment 
record also dated in June 1952 shows that the veteran's 
buttock wounds were under some tension and break down of the 
scarring was possible.  The veteran was running a fever of 
101 degrees.  He was transferred to Japan for further 
treatment.  

Following treatment at the Naval Hospital in Vallejo, 
California, the veteran was subsequent transferred to Great 
Lakes Naval Hospital, Illinois.  An August 1952 treatment 
records not that there was no artery or nerve involvement.  
It was noted that all wounds were healed.  However, the 
veteran complained of painful retained foreign bodies in his 
left forearm, left wrist, and left 5th finger.  Physical 
examination revealed that he was in good health with two 
wounds of his left buttock, one wound of his right buttock, 
three wounds of his left thigh, and single wounds on his left 
upper arm, forearm, and fifth finger.  All of his wounds were 
healed.  It was noted that foreign bodies were palpable in 
the left forearm and left fifth finger.  While at Great 
Lakes, the veteran underwent surgery to remove foreign bodies 
of his left forearm and fifth finger.  His postoperative 
course was noted to be uneventful.  However, following 30 
days of convalescent leave, he returned in September 1952 
with complaints of some aching and pain in his left medial 
thigh.  In October 1952 he was found fit for duty and 
returned to duty. 

Following his return to duty, the veteran complained of 
numbness of the posterior thigh and calf as well as weakness 
of the left leg.  A June 1953 neurosurgical consultation 
report indicates that the veteran's lost of sensation of the 
left lower extremity did not conform to any anatomical 
pattern and was out of proportion to his good motor function.  
In light of the veteran's "persistent subjective 
complaints," it was recommended that he appear before a 
Physical Evaluation Board to determine his fitness for duty.   
In August 1953, he was temporarily retired due to physical 
disability.   

In March 1955, the veteran underwent a period physical 
examination to determine whether the disabilities for which 
he was placed on the retired list had changed.  It was noted 
that he was employed as an inspector for Buick Motors.  He 
reported that he was unable to stand on his feet for long 
periods of time due to pain in his left medial popliteal area 
and that his scars over his buttocks were tender when 
sitting.  Physical examination revealed that all of his scars 
were well healed.  However, the scar over the medial 
popliteal area was observed to be "very thin" and tender.  
It was felt that most of the veteran's complaints were 
exaggerated. The veteran was subsequently removed from the 
retired less due to improvement in his disabilities.   

In July 2004, the veteran filed a claim for service 
connection for his shell fragment wounds.  In an April 2005 
rating decision, the RO awarded service connection for scars 
of the right and left buttocks, the left leg, and the left 
forearm resulting from a landmine and mortar shell explosion 
during active duty service in Korea.  Noncompensable 
disability ratings were assigned, effective July 24, 2004.  
As noted above, in an August 2006 rating decision, an 
increased 10 percent rating was granted for the veteran's 
left and right buttock scars, also effective July 24, 2004.  

In response to his claims, the veteran was provided a VA 
examination in June 2005 to determine the severity of his 
residual scars.  He reported that he had no complaints about 
his knee scars, but the scar on his buttocks was somewhat 
sore and caused problems after sitting in one position for a 
long time.  He also noted that he took medication for pain.  
The veteran stated that prolonged standing and walking did 
not bother him, but made his knee sore.  He reported that his 
left forearm sometimes felt weak.  Examination of the scars 
revealed that they were 2.5 inches long and vertical on the 
right and left buttocks.  They were skin deep without any 
tenderness or adhesions.  Groin and pelvis examination showed 
no visible scars.  

There was a scar on the left leg measuring 5 inches in length 
at the back of the left knee.  It ran vertically across the 
flexion crease of the knee.  It was pale, without any 
tenderness or adhesions.  There was no tissue loss or any 
damage to the neurovascular bundle.  A second scar was noted 
on the medial side of the left knee measuring 1.5 inches in 
length.  The scar was pale, skin deep without any tenderness 
or adhesions.  There was no tissue loss.  Both legs revealed 
some varicose veins.  The left knee seemed somewhat enlarged, 
but without any tenderness.  There was some minimal effusion.  
Crepetation was felt on movement and the range of motion 
(both active and passive) was to 125 degrees.  Examination of 
the left forearm revealed it to be normal in appearance, 
without any visible scar.  There was no muscle atrophy and 
the skin was healthy.  Grip was strong.  The range of motion 
of the wrist and elbow was full. 

 X-rays showed two tiny metal fragments in the soft tissue of 
the pelvis on the left side.  X-rays also showed no metal 
fragments in the soft tissue of the left knee, but small 
metal fragments were noted on the ulnar side of the wrist 
joint.  The examiner concluded that the knee joint was noted 
to have adequate range of motion without any pain and the 
wrist and elbow on the left side revealed full range of 
motion without any complaint.  In a July 2006 addendum to the 
examination report, the examiner added that after reviewing 
the claims folder, his assessment of the veteran had not 
changed and that he did not photograph the veteran's scars 
because of the lack of disfigurement.  

Also of record is a July 2006 letter from the veteran's 
private physician noting that the veteran has many 
disabilities including cardiac arrhythmia, congestive heart 
failure, osteoarthritis, and gout.  He also stated that the 
veteran's injuries from the Korean War had resulted in 
bilateral hearing loss and arthritis, which caused him to 
limp.  This made it difficult for him to walk long distances 
and to perform daily activities.  The doctor further stated 
that he believed the veteran's war wounds and subsequent 
operations had contributed to his limp because they were 
located at his knee and several other places on his body.  A 
duplicate of this statement was also received by VA in August 
2006, but a note attached to the letter stated that the 
veteran had shrapnel through his legs, arms, buttocks, and 
all his body.  

During his October 2007 Travel Board hearing, the veteran 
testified that he had loss of muscle and muscle weakness in 
his buttocks and left forearm resulting from his in-service 
injury.  He also testified that the scar on his left knee 
caused limitation of motion of the knee and sciatic nerve 
impairment with tingling down his leg.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The rating criteria for scars provide that superficial scars 
which are painful on examination or are unstable (frequent 
loss of skin over the scar) warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  
Superficial scars that do not cause limited motion warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  Scars may also be rated based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring. See 38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2007).

The provisions of 38 C.F.R. § 4.56, as applicable to the 
pending claim, are as follows:

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under Diagnostic Code 5301 through Diagnostic Code 5323, 
disabilities resulting from muscle injuries shall be 
classified as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound muscle without debridement or infection.  (ii) History 
of complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments remained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran is currently assigned a 10 percent disability 
rating for his scars of the buttocks and noncompensable 
disability ratings for his left forearm and knee scars.  
After review of the medical evidence of record, the Board 
finds that increased evaluations are not warranted.  In this 
regard, the Board notes that while the veteran testified that 
all his scars were painful, only the scars on his buttocks 
were noted to be sore at his June 2005 VA examination.  They 
are currently rated as 10 percent disabling, the maximum 
rating under Diagnostic Code 7804 for superficial scars 
painful upon examination.  In addition, at his VA examination 
there was no evidence that his scars resulted in 
disfigurement, adherence to underlying tissue, or tissue 
loss.  While the veteran testified that he experienced tissue 
loss of the scar on his leg, upon examination in June 2005 
only varicose veins on both legs were observed.  Furthermore, 
it is clear that the veteran's scars do not involve an area 
of 929 sq cm or more.  Therefore, a compensable rating for 
the veteran's left leg and forearm scars and a rating in 
excess of 10 percent for his scars of the buttocks are not 
warranted under Diagnostic Codes 7802-7804.  

Under Diagnostic Code 7805, scars can also be rated based on 
limitation of motion of the affected part.  While the 
veteran's left forearm and buttocks scars were not found to 
affect range of motion at his June 2005 VA examination, the 
examiner did find that there was some limitation of motion of 
the left knee.  The Board notes that under Diagnostic Codes 
5260 and 5261 for limitation of motion of the knee, a 
compensable rating is warranted when flexion is limited to 45 
degrees and extension is limited to 10 degrees.  At the VA 
examination, range of motion of the left knee was from 0 to 
125 degrees without pain, and it is therefore clear that the 
veteran's left knee does not most nearly approximate flexion 
to 45 degrees and extension to 10 degrees.  In addition, 
while the veteran's private physician noted in his July 2006 
letter that the veteran limped and had difficulty walking, he 
attributed the limp to the veteran's arthritis of the knees.   
Although the physician also stated that the veteran's 
arthritis of the knees was a result of his in-service 
injuries, the Board notes that the veteran has not been 
service-connected for arthritis of the knees.  Accordingly, 
the Board cannot consider any impairment resulting from the 
nonservice-connected arthritis in connection with this claim.  
Therefore, while the scar on the veteran's left knee has been 
found to cause some limitation of motion, the Board finds 
that it does not approximate the criteria associated with a 
compensable disability rating.  

The veteran also contends that his scars should be rated 
under 38 C.F.R. §§ 4.56 and 4.73 as they were the result of 
shell fragment wounds to the muscles.  The Board finds that 
increased ratings are not warranted for the veteran's 
disabilities under 38 C.F.R. § 4.73, as any current muscle 
damage most nearly approximates slight rather than moderate.  
The Diagnostic Codes pertaining to the veteran's service-
connected muscle groups, 5305-5310 and 5317, rate slight 
muscle injuries as noncompensably disabling.  The Board notes 
that while service treatment records show that the veteran 
experienced some through and through wounds that were treated 
with debridement and required a long course of 
hospitalization, there is no medical evidence that he 
experiences any residual muscle injuries.  The service 
medical records following his injury document that there was 
no artery or nerve involvement.  Furthermore, while purulent 
discharge and break down in scarring was noted in June 1952, 
by August 1952 his scars were well healed.  Furthermore his 
in-service complaints of weakness and numbness were noted to 
be unrelated to an anatomical abnormality.  Likewise, there 
was no evidence of muscle loss or atrophy of the buttocks, 
left leg, or left forearm at his June 2005 VA examination, 
and grip strength of his left hand was strong.  While the 
veteran testified that he has sciatic nerve involvement of 
his left leg scar, the June 2005 VA examiner found that there 
was no damage to the neurovascular bundle.  This is 
consistent with the veteran's service medical records and 
1955 examination that show no objective neurological 
involvement.  

Moreover, while X-rays have indicated the presence of small 
metal fragments in the veteran's pelvis and left wrist, there 
is no evidence of shrapnel all throughout his body as his 
private physician has stated.  There are also no records of 
consistent complaints of the cardinal symptoms of muscle 
disability, no loss or deep fascia of muscle substance or 
impairment of the tonus, no loss of power, and no evidence of 
a lowered threshold of fatigue due to the veteran's service-
connected disabilities.  Therefore, the Board finds that the 
veteran's impairment from his scars has not most nearly 
approximated a moderate muscle injury and increased ratings 
are not warranted.

The Board has considered whether there is any other schedular 
basis for granting higher ratings, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claims.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his disabilities and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria. The veteran has not 
alleged and the evidence does not show that his disabilities 
have interfered with his employment, and the objective 
medical findings show that the manifestations of the 
disabilities are consistent with the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the currently assigned evaluations.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for scars of 
the right and left buttocks is denied.

Entitlement to an initial compensable rating for scar of the 
left leg is denied.
	
Entitlement to an initial compensable rating for scar of the 
left forearm is denied. 




____________________________________________
David L. Wight
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


